IN THE SUPREME COURT OF THE
                                   STATE OF OREGON


PATRICIA SURFACE,                              )      Multnomah County Circuit Court
                                               )      Case no. 6909-07133
       Plaintiff-Appellant,                    )
       Petitioner on Review,                   )
                                               )
       and                                     )
                                               )
JAMES SURFACE,                                 )
                                               )
       Plaintiff,                              )
       Petitioner on Review,                   )
                                               )
       v.                                      )      SC S45629
                                               )      CA A98377
AMERICAN SPIRIT INSURANCE                      )
COMPANIES/GREAT AMERICAN                       )
INSURANCE COMPANIES,                           )
                                               )
       Defendants-Respondents,                 )      ORDER AFFIRMING BY AN
       Respondents on Review.                  )      EQUALLY DIVIDED COURT



       Upon consideration by the court.
       The decision of the Court of Appeals is affirmed by an equally divided court.
       Dated this 8th day of April 2003.




                                               WALLACE P. CARSON, JR.
                                               CHIEF JUSTICE


Van Hoomissen, J., retired December 31, 2000, and did not participate in the decision of
this case; Kulongoski, J., resigned June 14, 2001, and did not participate in the decision of
this case; Leeson, J., resigned January 31, 2003, and did not participate in the decision of
this case; De Muniz and Balmer, JJ., did not participate in the consideration or decision of
this case.